Citation Nr: 9924151	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a skull 
fracture.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1954.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim to 
reopen a previously denied claim for service connection for a 
skull fracture.  The veteran filed a timely appeal, and his 
case was referred to the Board of Veterans' Appeals (Board) 
for resolution.  During the pendency of his appeal, the 
veteran's claim was apparently deemed to have been reopened 
in June 1998.  The Board will now consider his claim on a 
direct service connection basis.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
sustained a skull fracture in service or that he currently 
suffers residuals therefrom.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
skull fracture is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical and contemporaneous clinical 
treatment records dated during the time of his active service 
show that in February 1954, he was involved in a serious 
automobile accident in which he sustained multiple facial 
injuries.  The records show that he was diagnosed with a 
comminuted fracture of the nasal bones, with a suggestion of 
a fracture of the right orbit.  The records do not show that 
the veteran actually sustained a fracture of the right orbit, 
and by March 1954, X-rays of the maxillary and orbital areas 
did not reveal any significant abnormalities.  Aside from a 
fracture of the nasal bones, no skull fracture was shown by 
the veteran's service medical records and the clinical 
treatment records pertaining to the time of the veteran's 
service.  

The only medical evidence of record that the veteran actually 
sustained a skull fracture in his February 1954 automobile 
accident is contained in a treatment record dated in December 
1954 from the veteran's ophthalmologist, James C. Schumacher, 
M. D.  This record notes in the veteran's medical history 
section, that the veteran had sustained a skull fracture in 
the above-referenced automobile accident, and that he felt 
that the veteran's chronic headaches were the result of this 
skull fracture.  Dr. Schumacher, who indicated that his 
practice was limited to ophthalmology, did not state the 
premise upon which he based the stated history of a skull 
fracture, but it appears that this medical history was 
provided by the veteran.  

Subsequent post-service medical treatment records were 
negative for any indication of a skull fracture.  Moreover, a 
VA X-ray report of November 1982 specifically indicated that 
a skull fracture was not seen.  No other contemporaneous 
clinical treatment records address the issue of the veteran's 
claimed skull fracture.  

The Board has evaluated the medical evidence, and finds that 
the veteran has not submitted a well-grounded claim for 
service connection for a skull fracture.  The Board 
acknowledges that the veteran was involved in a serious 
automobile accident in February 1954, and that he sustained 
multiple facial lacerations and broken nasal bones.  However, 
while the record notes that there was a suggestion of a 
fracture of the right orbit in February 1954, there is no 
other indication of record that the veteran actually 
sustained any skull fracture.  Moreover, by March 1954, the 
records show that the veteran showed no significant 
abnormalities in the maxillary and orbital areas.  

The Board has also considered the history of a skull fracture 
and assessment of headaches caused by a skull fracture as 
indicated by Dr. Schumacher in his December 1954 letter.  
However, Dr. Schumacher's assessment is at odds with all of 
the medical evidence of record, which shows that the veteran 
only sustained a fracture of the nasal bones, and the 
suggestion of a fracture of the left orbit.  The latter 
fracture was not shown on subsequent examination reports, and 
the treatment records of March 1954, as noted, fail to show 
any abnormalities.  In short, the evidence of record fails to 
show that the veteran sustained a skull fracture as a result 
of his February 1954 automobile accident.  For these reasons, 
the Board finds that Dr. Schumacher's December 1954 letter 
does not provide a basis for concluding that the veteran 
sustained a skull fracture in service, as his assertions 
appear to be based on an inaccurate history as provided by 
the veteran, and are contradicted by the medical evidence of 
record.  Therefore, Dr. Schumacher's December 1954 letter 
essentially has no probative value with respect to the issue 
of service connection for residuals of a skull fracture.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  Further, the Board 
may reject a medical opinion that is based on a history which 
is contradicted by the veteran's service medical records.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

In addition, lay statements by the veteran that he incurred a 
skull fracture in service do not constitute medical evidence.  
As a lay person, lacking in medical training and expertise, 
the veteran is not competent to address an issue requiring an 
expert medical opinion, to include a medical diagnosis or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 492, 494-95 
(1992).  Accordingly, the veteran's claim must be denied as 
not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a skull fracture.  The Board has not been made 
aware of any additional relevant evidence which is available 
which could serve to well ground the veteran's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for a skull 
fracture.  See Robinette, 10 Vet. App. at 73.  

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a skull fracture is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

